Title: From Thomas Jefferson to Thomas Munroe, 8 August 1802
From: Jefferson, Thomas
To: Munroe, Thomas


          
            Dear Sir
            Monticello. Aug. 8. 1802.
          
          The inclosed letter to mr Mason, & that from mr Stoddert will explain themselves. be so good as to peruse & deliver them to mr Mason, and consult with him on their contents. whatever he and you think may be lawfully done, which may be an indulgence to mr Stoddert and not injure the public, I would wish you to do without delaying to consult me. Accept my best wishes & respects.
          
            Th: Jefferson
          
         